                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     REMON MCDANIEL,                                     Case No. 18-cv-04656-SI
                                   8                    Petitioner,
                                                                                             JUDGMENT
                                   9             v.

                                  10     M. SPEARMAN,
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          This action is dismissed because the petition for writ of habeas corpus was not filed before

                                  14   the expiration of the habeas statute of limitations period.

                                  15

                                  16          IT IS SO ORDERED AND ADJUDGED.

                                  17

                                  18   Dated: May 22, 2019

                                  19                                                     ______________________________________
                                                                                         SUSAN ILLSTON
                                  20                                                     United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
